DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John L. Hemmer on 01/26/2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 15 is amended as displayed below.
CLAIM 15: A method of actuating a pin valve of a manifold, the method comprising: rotating a rotatable core of quarter-turn pin valve actuator by ninety degrees about a central axis thus defining a quarter turn, wherein rotating the rotatable core causes two bearings mounted on an axle connected to the rotatable core to roll in a circular path ninety degrees about the central axis, and wherein the bearings axially displace a ramped roller plate which causes a push plate having a central socket for receiving a pin of a pin valve to displace the pin of the pin valve. 
The above claim amendment was made to correct a minor indefinite issue. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Nakazawa et al. (U.S. Patent No. 4,804,164) disclose a quarter-turn pin valve actuator (Figs. 1-5) for actuating a pin (9b) of a pin valve (1), the actuator (Fig. 1) comprising: a housing (3); a rotatable core (9a) disposed inside the housing (3) and configured to rotate about a central axis (Fig. 1); two bearings (20) mounted to roll in a circular path 
Nakazawa et al. does not render obvious in combination with the rest of the claim limitations wherein the ramped roller plate is displaceable axially when the bearings are rolled a quarter turn; and when the rotatable core is rotated, the bearings exert a force via the ramped roller plate on the push plate which in turn displaces the pin of the pin valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753